Citation Nr: 1729201	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 27, 2016.

2.  Entitlement to a total disability rating based upon unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), peior to September 27, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) arose a March 2006 rating decision in which the RO effectuated the Board's November 2005 award of service connection for PTSD, and assigned an initial 10 percent disability rating, effective January 31, 2003.  In May 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating and effective date.  An August 2006 rating decision continued the assigned 10 percent rating but granted an earlier effective date for service connection of December 6, 2001.  The Veteran again filed an NOD with the effective date.  He was issued a statement of the case (SOC) for both the increased rating and effective date issues in December 2006.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals) in January 2007.

In a July 2007 rating decision, the RO granted a higher, 50 percent, rating for service-connected PTSD, effective December 6, 2001.  This rating was continued in an April 2011 rating decision.  In a February 2017 rating decision, the RO granted a higher, 100 percent rating for service-connected PTSD, effective September 27, 2016.

As the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). Moreover, although the RO awarded a higher initial ratings during the pendency of the appeal, as higher ratings for PTSD are available, and a veteran is presumed to be seeking the maximum available benefit, the claim for a higher initial rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In June 2012, the Board dismissed the claim for an earlier effective date for the award of service connection for PTSD, and remanded the issues of a higher initial rating for PTSD, service connection for a right shoulder disability and a temporary total evaluation to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny those claims (as reflected in a January 2013 supplemental SOC (SSOC)).

In April 2014, the Board denied service connection for a right shoulder disability and denied a temporary total evaluation.  In addition, the Board characterized the appeal as including the matter of entitlement to a TDIU for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded that matter,  along with the claim for an increased rating for PTSD, to the AOJ.  After accomplishing further action, the AOJ denied the a higher initial rating for PTSD, and the claim for a TDIU (as reflected in a Feburary 2017 SSOC).  

However, as the RO awarded a 100 percent rating for PTSD, effective September 27, 2016, the Board  has now characterized both claims on appeal as reflected on the title page.  

As for the matter of representation, the Board notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States.  In November 2014, the Veteran appointed Disabled American Veterans as his representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In April 2014, the Board remanded these matters, inter alia, to obtain VA treatment records from the VA Medical Centers (VAMCs) in Cleveland and Chillicothe dated since December 29, 2012.

A review of the claims file reveals that on remand, the AOJ obtained treatment records dated from April 2008 forward from the Cleveland VAMC, but no records were obtained from the Chillicothe VAMC, nor does it appear that any efforts were made to obtain such records.  As such,  the Board determines that substantial compliance with that remand directive has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  

Moreover, two records suggest that there may be outstanding Vocational Rehabilitation records.  A March 2010 counseling record (VA Form 28-1902b), notes that the Veteran qualified for extended evaluation by Vocational Rehabilitation for vocational testing and exploration.  Further, a March 2011 counseling record explained that the Veteran was found entitled to participate in the Vocational Rehabilitation rehabilitation services due to his PTSD. There are no other records from Vocational Rehabilitation associated with the claims file.  

Notably, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran was found eligible to participate in Vocational Rehabilitition due to his PTSD, those records are potentially highly relevant to the matters on appeal.  Under these circumstances, a remand is necessary to attempt to obtain treatment records dated since December 29, 2012 from the Chillicothe VAMC and any records from Vocational Rehabilitation.

Also, while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate any existing VA Vocational Rehabilitation folder or relevant records with the claims file.

2.  Obtain from the Chillicothe VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since December 29, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for the higher rating claim, whether staged rating, is warranted).

7.  If any benefit(s)  sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

